     Case 2:18-cv-03376-JGB-ADS Document 63 Filed 08/21/20 Page 1 of 1 Page ID #:723



 1

 2
                                                                    JS-6
 3

 4

 5

 6

 7

8                              UNITED STATES DISTRICT COURT

 9                           CENTRAL DISTRICT OF CALIFORNIA

10

11    ROBERT W. BARROCA,                         Case No. 2:18-03376 JGB (ADS)

12                              Petitioner,

13                              v.               JUDGMENT

14    JEFFERSON B. SESSIONS, III, et al.,

15                              Respondent.

16

17          Pursuant to the Court’s Order Accepting Report and Recommendation of United

18    States Magistrate Judge and Dismissing Case, IT IS HEREBY ADJUDGED that the

19    above-captioned case is dismissed with prejudice.

20

21    DATED: August 21, 2020                  _______________________________
                                              THE HONORABLE JESUS G. BERNAL
22                                            United States District Judge

23

24
